Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Regarding the arguments that the rejection does not teach the amended subject matter of“applying one or more smoothing algorithms to the multiple identified images, wherein the one or more smoothing algorithms remove at least one of the identified multiple images from the set, generating a result set comprising the remaining identified images in the set,” please see Badoiu (8352494).  In column 8, lines 11-45, an algorithm is used to remove duplicate results from a query image.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20100254594) in view of Brown (20150254843) in further view of Badoiu (8352494).
Regarding claim 1, Wang discloses a computer-implemented method, the method comprising steps of: processing a query image by (i) identifying one or more visual features in the query image (pars. 100-102);
identifying, from one or more databases, multiple images based at least in part on said processing (pars. 106-108);
generating at least one sketch, based at least in part on the result set; and outputting the at least one generated sketch to one or more users via a user interface; wherein the steps are carried out by at least one computing device (par. 109-110 and figure 3).
Wang does not teach nearest neighbor algorithm and smoothing.  
Brown teaches  (ii) applying at least one nearest neighbor algorithm to the one or more identified visual features; generating a result set by applying one or more smoothing algorithms to the multiple identified images (pars 60 and 72 teach using a KNN for matching and improving the image quality using a smoothing operation);
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wang the ability to smooth an image and compare image features using a nearest neighbor operation as taught by Brown.  The reason is to improve the image retrieval and image quality using well known operations.  
Badoui teaches in column 8, lines 11-45, an algorithm is used to remove duplicate results from a query image.   
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wang and Brown the ability to remove duplicate images from query image search as taught by Badoui.  The reason is to make the system more efficient.  
Regarding claim 5, par. 109 discloses a databases with multiple styles and sketches that reads on catalog.  
Regarding claim 13, using KNN reads on determining distance.  
Regarding claims 14 and 18-19, see the rejection of claim 1.  


Claims 2-4, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20100254594) in view of Brown (20150254843) in view of Badoui in further view of Senthamil (20180005393).
Regarding claim 2, Senthamil disclose a model using a CNN or recurrent neural network in par. 72.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Brown, Badoui and Wang the ability to model using a CNN as taught by Senthamil because it allows the system to compare images using models and a well known CNN for network comparison.  
Regarding claims 3-4, see par. 72 of Sentahamil.
Regarding claim 8, see par. 72 of Senthamil.
Regarding claim 9, see par. 73 of Sentahmil.  
Regarding claim 15, see the rejection of claims 2-4.  

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20100254594) in view of Brown (20150254843) in view of Badiou in further view of Kanda (6061145).
Regarding claim 6, Kanda teaches that the smoothing algorithm uses statistics of the color and patterns in col. 2 lines 30-60.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wang, Badoui and Brown the ability to smooth pattern and color of an image as taught by Kanda.  The reason is to improve image quality.  
Regarding claim 7, see the rejection of claim 6. 
Regarding claim 16, see the rejection of claims 6-7.




Claims 10-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20100254594) in view of Brown (20150254843) in view of Senthamil (20180005393) in view of Badoui in further view of Zhang (20170148226).
Regarding claim 10, Zhang teaches a deconvolution network in par. 68. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Brown, Wang, Badoui and Senthamil the use of a deconvolution network as taught by Zhang in order to use a deep learning to generate images.
Regarding claims 11-12 see par. 102 of Zhang which teaches contour and boundary identification.  
Regarding claim 17, see the rejection of claims 10-12.
Regarding claim 20, see the rejection of claims 10-12. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666